IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ANGELA HYMAN :
Plaintiff : CIVIL ACTION
v. '
No. 3:17-cv-00089-KRG
BRYAN DEVLIN,
Defendant

 

PLAINTIFF’S PR()POSED POINTS FOR CHARGE
Plaintiff Angela Hyman, through counsel of record, submits the following proposed
points for charge. Plaintiff respectfully reserves the right to supplement or modify these

instructions as may be required by events at trial or rulings by this Court.

PRE-CHARGES

PRE-CHARGE 1: Now that you have been sworn, I have the following preliminary

instructions for your guidance as jurors in this case.

You will hear the evidence, decide what the facts are, and then apply those facts to the law

that l will give to you.

You and only you will be the judges of the facts. You will have to decide what happened

l play no part in judging the facts. You should not take anything I may say or do during the trial

as indicating what I think of the evidence or what your verdict should be. My role is to be the

judge of the law. I make whatever legal decisions have to be made during the course of the trial,

and I will explain to you the legal principles that must guide you in your decisions You must

follow that law whether you agree with it or not.

Third Circuit l\/Iodel Instruction l.l

 

PRE-CHARGE 2: In this case, Angela Hyman claims that Bryan Devlin, a state police
officer, violated her constitutional rights under the Fourth and Fourteenth Amendments to the
United States Constitution by affirmatively aiding and/or playing a principal or active role in the
repossession of Ms. Hyman’s vehicle Corporal Devlin claims he was called to a breach of the
peace and denies any wrongdoing

Third Circuit Model Instruction 1.2

 

PRE-CHARGE 3: In October 2016, it was clearly established in [Pennsylvania] that a
police officer violates the Fourth and Fourteenth Amendments when he affirmatively aids in a
private repossession

Hyman v. Morris, 320 F.Supp.3d 707, 720 (W.D. Pa. 2018).

 

EXPLANATORY CHARGE (DURING TRIAL)
Deposition Testimony

EXPLANATORY CHARGE 1: Testimony will now be presented to you in the form of
a video deposition A deposition is the sworn testimony of a witness taken before trial. The witness
is placed under oath and swears to tell the truth, and lawyers for each party may ask questions A
court reporter and video grapher are present and records the questions and answers The deposition
testimony of Angela Hyman’s wife, Shyree Johnson, was electronically videotaped and that
recording now will be played for you. You should consider the deposition testimony, and judge its

credibility, as you would that of any witness who testifies here in person.

Third Circuit Model Instruction 2.5

 

POINTS FOR CHARGE
Nature of this Case
INSTRUCTION 1: Angela Hyman is suing Bryan Devlin under Section 1983, a civil
rights law passed by Congress that provides a remedy to persons who have been deprived of their
federal constitutional rights under color of state law.

Third Circuit Model Instruction 4.l

 

 

Burden of Proof

INSTRUCTION 2: This is a civil case Angela Hyman is the party who brought this
lawsuit. Bryan Devlin is the party against whom the lawsuit was filed. Ms. Hyman has the burden
of proving her case by what is called the preponderance of the evidence That means Ms. Hyman
has to prove to you, in light of all the evidence, that what she claims is more likely so than not so.
To say it differently: if you were to put the evidence favorable to Angela Hyman and the evidence
favorable to Bryan Devlin on opposite sides of the scales, Ms. Hyman would have to make the
scales tip somewhat on her side to win your verdict. If Ms. Hyman fails to meet this burden, the
verdict must be for Mr. Devlin. If you find after considering all the evidence that a claim or fact
is more likely so than not so, then the claim or fact has been proved by a preponderance of the
evidence

In determining whether any fact has been proved by a preponderance of evidence in the
case, you may, unless otherwise instructed, consider the testimony of all witnesses, regardless of
who may have called them, and all exhibits received in evidence, regardless of who may have
produced them.

You may have heard of the term “proof beyond a reasonable doubt.” That is a stricter
standard of proof and it applies only to criminal cases. lt does not apply in civil cases such as this.
So you should put it out of your mind.

Third Circuit Model lnstruction l.lO

 

Credibility
INSTRUCTION 3: In deciding what the facts are, you may have to decide What testimony
you believe and what testimony you do not believe You are the sole judges of the credibility of
the witnesses “Credibility” means whether a witness is worthy of belief. You may believe
everything a witness says or only part of it or none of it. In deciding what to believe, you may
consider a number of factors, including the following:
(l) the opportunity and ability of the witness to see or hear or know the
things the witness testifies to;
(2) the quality of the witness's understanding and memory;
(3) the witness's manner while testifying;
(4) whether the witness has an interest in the outcome of the case or any
motive, bias or prejudice;
(5) whether the Witness is contradicted by anything the witness said or wrote
before trial or by other evidence;
(6) how reasonable the witness's testimony is when considered in the light
of other evidence that you believe; and
(7) any other factors that bear on believability.
The weight of the evidence to prove a fact does not necessarily depend on the number of
witnesses who testify. What is more important is how believable the witnesses were, and how
much weight you think their testimony deserves.

Third Circuit Model Instruction l.7

 

INSTRUCTION 4: In this case you have heard the testimony of police officers The
testimony of a witness should not be believed solely and simply because the witness is a police
officer. At the same time, a witness's testimony should not be disbelieved solely and simply
because the witness is a police officer. You must evaluate a police officer's testimony in the same
way you would evaluate the testimony of any other witness
Third Circuit Model Criminal Instruction 4.18; United States v. Bethancourt, 65 F.3d 1074, 1080

ns (3d Crr. 1995)

 

Civil Rights Claims
INSTRUCTION 5: In order to win her claims under Section 1983, the civil rights law,
Angela Hyman must prove both of the following elements by a preponderance of the evidence:
First: Bryan Devlin acted under color of state law.
Second: While acting under color of state law, Mr. Devlin deprived Ms. Hyman of
her federal constitutional rights
l will now give you more details on action under color of state law, after which l Will tell you the
elements l\/Is. Hyman must prove to establish the violation of her federal constitutional rights

Third Circuit Model Instruction 4.3

 

INSTRUCTION 6: Because Bryan Devlin was an on-duty Pennsylvania State Trooper at
the relevant time, l instruct you that he was acting under color of state law. In other words, this

element of Ms. Hyman’s claim is not in dispute, and you must find that this element has been

established

Third Circuit Model Instruction 4.4.1

lO

 

INSTRUCTION 7 : The second element of Angela Hyman’s claim is that Bryan Devlin
deprived her of federal constitutional rights Ms. Hyman alleges claims arising under the Fourth
and Fourteenth Amendments to the U.S. Constitution.

First, “The Fourth Amendment. .. provides in pertinent part that the ‘right of the people to
be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures,
shall not be violated....’ ”.

“In order to establish a claim under the Fourth Amendment, [Ms. Hyman] must show that
the actions of Mr. Devlin during the repossession:

(l) constituted a ‘search’ or ‘seizure;’ and
(2) were unreasonable in light of the circumstances.”

I instruct you that Angela Hyman retained a sufficient possessory interest in her property
~ her Toyota Corola car - to maintain her constitutional claims, even though it was alleged she
was behind on her car loan payments

You must determine whether “‘there is some meaningful interference with [her] interests
in that property.”’ “When analyzing whether such an interference occurred, it is of no import that
the officers did not take custody of plaintiffs property as long as the officers participated in the
seizure.”

ECF 120; Hggan v. Morris, 320 F.Supp.3d 707, 714-15 (W.D. Pa. 2018) (citations omitted);

Soldal v. Cook Cty., Ill., 506 U.S. 56, 61, 113 S.Ct. 538, 543, 121 L.Ed.2d 450 (1992)

ll

 

INSTRUCTION 8: “The [F]ourteenth [A]mendment prohibits state deprivations of
property without due process of law.” “[T]he core of procedural due process jurisprudence is the
right to advance notice and to a meaningful opportunity to be heard.” lt is “well established that
possessory interests in property invoke procedural due process protections.”

Hyman v. Morris, 320 F.Supp.Sd 707, 715 (W.D. Pa. 2018) (citations omitted); Robb v. City of

Philadelphia, 733 F.2d 286, 292 (3d Cir. 1984); Abbott v. Latshaw 164 F.3d 141, 146 (3d Cir.

 

1998)

12

 

INSTRUCTION 91 In the context of a private repossession, the test for whether a police
officer violates the Fourteenth Amendment is “whether the officer maintains neutrality or takes an
active role in the repossession resulting in an unconstitutional deprivation.”

The relevant inquiry “is whether an officer affirmatively aided a repossession such that he
can be said to have caused the constitutional deprivation.” This aid “may take the form of:
facilitation, encouragement, direction, compulsion, or other affirmative assistance in the
repossession.”

By contrast, “[t]he mere presence of police at the scene of a private repossession does not,
alone, constitute state action” in violation of the Fourteenth Amendment Rather, “1iability will
only attach when an officer plays a ‘principal role’ in the seizure.”

“The distinction between maintaining neutrality and taking an active role is not to be
answered in the abstract. There is no precise formula, and the distinction lies in the particular facts
and circumstances of the case.” Thus, “[t]o determine whether a police officer acted under the
color of state law, the facts and circumstances of the police officer's role in the private repossession
must be examined in their totality.”

HWan v. Morris, 320 F.Supp.3d 707, 716 (W.D. Pa. 2018) (citations omitted); Harvey v. Plains

Twp. Police Dep't, 635 F.3d 606, 609-10 (3d Cir. 2011)

13

 

INSTRUCTION 10: In October 2016, it was clearly established in [Pennsylvania] that a
police officer violates the Fourth and Fourteenth Amendments when he affirmatively aids in a
private repossession.

Hyman v. Morris, 320 F.Supp.3d 707, 720 (W.D. Pa. 2018).

14

 

INSTRUCTION 11: In summary, police officers, as officials of the state, are prohibited
from affirmatively intervening to aid a private repossession. To do so is a violation of the U.S.
Constitution.

A police officer’s presence at the scene of a self-help repossession does not amount to state
action in violation of the Fourteenth Amendment if the officer’s role and purpose is to merely keep
the peace and stand by in case of trouble There is no constitutional violation if the officer merely
keeps the peace and does not affirmatively intervene to aid the repossession

Taking into account the totality of the circumstances, when an officer’s involvement on the
scene of a self-help repossession amounts to affirmatively intervening to aid the repossession such
that a lawful repossession would not have occurred without the officer’s assistance, the officer’s
conduct amounts to state action in violation of the Fourteenth Amendment.

Harvev v. Plains Twp. Police Dep't, 635 F.3d 606, 610 (3d Cir. 2011); Marcus v. McCollum 394

 

 

F.3d 813, 819(10th cir.2004)

15

 

Compensatory Damages
INSTRUCTION 12: If you find in favor of Angela Hyman and against Bryan Devlin,
you must award Ms Hyman an amount of money that will fairly compensate her for any harm she
sustained as a direct result of the violation of her constitutional rights

Ms. Hyman must show that the injury would not have occurred without Devlin’s actions

in violation of her civil rights Ms. Hyman must also show that Mr. Devlin’s actions played a
substantial part in bringing about the injury, and that the injury was either a direct result or a
reasonably probable consequence of Devlin’s actions

Plaintiff claims the following types of damages:

o Emotional and mental harm to Ms. Hyman during and after the events at issue,
including fear, humiliation, and mental anguish, and any such emotional and mental
harm that she is reasonably certain to experience in the future

o The reasonable value of each day she was deprived of the use of her car.

¢ Out of pocket losses

In assessing damages, you must not consider attorney fees or the costs of litigating this

case Attorney fees and costs, if relevant at all, are for the court and not the jury to determine
Therefore, attorney fees and costs should play no partin your calculation of any damages

Third Circuit Model Iiistruction 4.8.1

16

 

INSTRUCTION 13: The fact that a plaintiff such as Angela Hyman may be unusually
emotionally sensitive and incur great emotional harm from allegedly improper police conduct will
not absolve Bryan Devlin from responsibility for the greater emotional harm. Mr. Devlin can be
liable for the full extent of Angela Hyman’s pain and suffering, regardless of whether it was
exacerbated by Ms. Hyman’s emotional fragility. A defendant takes the plaintiff as it finds her.
In some cases, unusual sensitivity will enhance the damage award; in other cases, unusual
hardiness will reduce it. The damage to be awarded must compensate the plaintiff and lead the
defendant to take account of the full consequences of their act.

Hare v. H & R Indus., lnc., 2002 WL 777956, at *2 (E.D. Pa. Apr. 29, 2002), affd 67 Fed.Appx.

114 (3d Cir. 2003); Petro v. Town of W. Warwick ex rel. Moore, 889 F.Supp.2d 292, 345 (D.R.I.

 

2012)

17

 

Punitive Damages

INSTRUCTION 14: In addition to compensatory or nominal damages, you may consider
awarding Angela Hyman punitive damages A jury may award punitive damages to punish a
defendant, or to deter the defendant and others like the defendant from committing Such conduct
in the future

To prove her claim for punitive damages, Angela Hyman must show by a preponderance
of the evidence that Bryan Devlin’s "conduct involves reckless or callous indifference to the
federally protected rights of others."

lf you have found that Mr. Devlin acted in reckless or callous indifference to Ms. Hyman’s
federal rights, then you should consider the purposes of punitive damages The purposes of
punitive damages are to punish a defendant for a malicious or wanton violation of the plaintiffs
federal rights, or to deter the defendant and others like the defendant from doing similar things in
the future, or both. Thus, you may consider whether to award punitive damages to punish Mr.
Devlin. You should also consider whether actual damages standing alone are sufficient to deter or
prevent Devlin from again performing any wrongful acts he may have performed Finally, you
should consider whether an award of punitive damages in this case is likely to deter other persons
from performing wrongful acts similar to those Mr. Devlin may have committed
ECF 104; Third Circuit Model Instruction 4.8.3; Allah v. Al-Hafeez, 226 F.3d 247, 251-52 (3d

crr. 2000)

18

 

Dated: 1/22/2019

19

Respectfully submitted:

/S/Andrew M. Milz

Andrew M. Milz, Esquire
FLITTER MILZ, P.C.

450 N. Narberth Avenue, Suite 101
Narberth, PA 19072

(610) 822-07 82
amilz@consumerslaw.com
Attorneyfor Plaintiff

 

CERTIFICATE OF SERVICE
1 hereby certify that on this date, 1 have electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which sent notification of such filing to:

J. Eric Barchiesi, Esquire
Deputy Attorney General
OFFICE OF ATTORNEY GENERAL
6th Floor, Manor Complex
564 Forbes Avenue
Pittsburgh, PA 15219
(412) 565-3573
ibarchiesi@attornevgeneral.gov
Attorneyfor Defendant

 

Date: 1/22/2019 /s/Andrew M. Milz
ANDREW l\/l. MILZ, ESQUIRE
Attorney for Plaintiff

 

20

 

